DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20040135788 A1 (hereinafter Davidson)
US 20070046662 A1 (hereinafter Kawakami)
US 5832115 A (hereinafter Rosenberg)
US 20100119157 A1 (hereinafter Kameyama)
US 7671861 B1 (hereinafter Ostermann)
US 20160133002 A1 (landmark on the face detected from previous frame , para 82, Fig.1 & Fig.9)
US 20140016696 A1 (the information is not predicted or compressed)
US 20160133022 A1 (the information is predicted but not compressed)
US 20150244980 A1



Response to Remarks/Arguments

Applicant’s arguments with respect to claim   prior art rejection have been fully considered but are moot in view of the new grounds of rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Kawakami.

Regarding claim 17. Davidson teaches an image decompression method [(para 170, Fig.7, Fig.4)]  of decompressing an image, the method comprising: 
obtaining a first frame of a first image[(Fig. 7a; the first frame, para 90; image of a first actor )]; 
determining a template frame including a second image [(Fig.7b; “an image corresponding to the target appearance model”; this teaches a template; image of a second actor)] ; 
obtaining [(“the facial expressions of the first actor” {para 90}; please note “the mean expression of the first actor's face that is associated with the source appearance model 35” {para 127} )] ; and 
generating the decompressed image based on a combination of the second image and the first frame and the [(Fig.7c is the decompressed image, para 90)]wherein the second image is distinguished from the first image [(Fig.7a and 7b)] 
and wherein the one or more second frames are subsequent to the first frame in the first image [(Fig.7a, para 12; these are frames of video sequence)] 



However, in the same/related field of endeavor, Kawakami teaches compressed feature [(para 107-109 ; Fig.17)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to reduce data.  

 
Davidson additionally teaches with respect to claim 18. The method of claim 17, wherein the determining of the template frame comprises selecting, by a user, the template frame [(target shape is chosen manually {para 74, 127})] .

Davidson additionally teaches with respect to claim 19. (Previously Presented) The method of claim 17, wherein the determining of the template frame comprises receiving the template frame from an external device [(para 154-155, target appearance model is received from the encoder by the decoder)] .

Davidson additionally teaches with respect to claim 20. (Previously Presented) The method of claim 17, wherein the compressed information of the one or more second frames comprises [(para 90, 127)] .

Davidson additionally teaches with respect to claim 21. (Previously Presented) The method of claim 20, wherein the compressed information of the one or more second frames does not include the one or more second frames [(facial information, expression includes shape parameters {para 128, 90})] .
Davidson additionally teaches with respect to claim 22. (Previously Presented) The method of claim 20, wherein the generating the at least one frame comprises applying the compressed information about the features to the template frame [(Fig.7, para 90)] .
Davidson additionally teaches with respect to claim 23. (Previously Presented) The method of claim 22, wherein the applying the compressed information about the features to the template frame includes changing a location of at least one reference of the template frame based on reference information included in the compressed information [(para appearance parameter of second actor is changed according to the appearance parameter of first actor {para 41-42}; also see para 94)] .
Davidson additionally teaches with respect to claim 24. (Previously Presented) The method of claim 20, wherein the generating the at least one frame comprises replacing a face area of [(Fig.7, para 90)] .

Davidson additionally teaches with respect to claim 28. (New) The method of claim 17, wherein the generating the decompressed image includes changing a location of at least one landmark in the second image based on a change in the first image. [(para appearance parameter of second actor is changed according to the appearance parameter of first actor {para 41-42}; also see para 94, 49)] .

Davidson additionally teaches with respect to claim 29. (New) The method of claim 28, wherein the change in the first image includes a change between the first frame, or the one or more second frames, and a subsequent second frame [(para 49; “The result of this location of the landmark points is a table of landmark points for each training image, which identifies the (x, y) coordinates of each landmark point within the image. The modelling technique used in this embodiment then examines the statistics of these coordinates over the training set in order to determine how these locations vary within the training images”)] .


See analysis of claim 1, Davidson additionally teaches with respect to claim 25. A method of compressing an image, the image comprising a first frame and one or more second frames subsequent to the first frame [(para 153)] , the method comprising: 
obtaining the image[(Fig.4a; digital video in)] ; 
setting [(source appearance model; “a source appearance model 35 which models the variability of the shape and texture of the first actor's head” {para 41}; “These training images may be generated from the source video sequence 31 itself” {para 46} .)] ; 
generating [(tracker unit 33 uses the source appearance model to set for each frame, a set of appearance parameters which represents the appearance of the first actor's head in the frame {para 41, Fig.2} )] ;and 
sequentially processing the first frame and the one or more second frames[(column 12 lines 60-63)] .

wherein the setting the [(para 90 and Fig.7; para appearance parameter of second actor is changed according to the appearance parameter of first actor {para 41-42}; also see para 49; “The result of this location of the landmark points is a table of landmark points for each training image, which identifies the (x, y) coordinates of each landmark point within the image. The modelling technique used in this embodiment then examines the statistics of these coordinates over the training set in order to determine how these locations vary within the training images”)] 



Davidson in view of Kawakami additionally teaches with respect to claim 26. The method of claim 25, wherein the setting the compressed reference information comprises: searching for and recognizing parts of a face in the first frame; and generating compressed reference information about each of the recognized parts [(Davidson para 53; Kawakami para 107-109)] .

Davidson additionally teaches with respect to claim 27. (Currently Amended) The method of claim 25, further comprising: before the sequentially processing the first frame and the one or more second frames, selecting, by a user, the template frame, wherein the sequentially processing the first frame and the one or more second frames comprises processing the selected template frame. [(target shape is chosen manually {para 74, 127})] .


Davidson additionally teaches with respect to claim 30. (New) The method of claim 25, wherein the instructions for changing the objects of the template frame include instructions for changing at least one location of at least one of the objects in the template frame based on a change in the locations of the objects in the image. [(para 90 and Fig.7; para appearance parameter of second actor is changed according to the appearance parameter of first actor {para 41-42}; also see para 49; “The result of this location of the landmark points is a table of landmark points for each training image, which identifies the (x, y) coordinates of each landmark point within the image. The modelling technique used in this embodiment then examines the statistics of these coordinates over the training set to determine how these locations vary within the training images”)] 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486